DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112(b) – Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to require that the first plasticizer is a copolymer of polyethylene glycol and polypropylene glycol. However, claim 5, which depends upon claim 1, recites that the plasticizer does not comprise polyethylene glycol. These limitations appear to be in conflict because claim 1 recites that the plasticizer must include polyethylene glycol (albeit as a copolymer), whereas claim 5 appears to exclude polyethylene glycol. Therefore, it is unclear whether instant independent claim 1 and claims dependent thereon require a copolymer comprising polyethylene glycol, or whether these claims exclude such a polymer. Similar issues exist in regard to independent claim 7 (which positively recites a copolymer comprising polyethylene glycol) and claims 10 and 15 which depend thereon (which appear to exclude polyethylene glycol).
For the purposes of examination under prior art, the examiner will examine the claims in the following manner. Claims 1 and 7 are understood to require a polymer comprising poly(ethylene glycol) and poly(propylene glycol) as the first plasticizer. Claims 5, 10, and 15 will be examined as if they modify the claims upon which they depend to exclude polyethylene glycol by itself, that is not copolymerized with polypropylene glycol. However, claims 5, 10, 15 will not be understood to exclude polyethylene glycol which is copolymerized with polypropylene glycol.
This rejection does not apply to claims 17-20. This is because the inclusion of a polyethylene glycol and polypropylene glycol copolymer appears to be optional in claim 17 because an alcohol can be used as the plasticizer instead of the polyethylene glycol and polypropylene glycol copolymer. Also, the exclusion of polyethylene glycol, as recited by claim 19 which depends upon claim 17, also appears to be optional. Therefore, to the extent that claim 19 excludes polyethylene glycol as the plasticizer, it is understood to limit claim 17 in the manner that the first plasticizer is an alcohol.
 

Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quirk et al. (WO 2015/019109 A1) in view of Ghogh et al. (US 2012/0190667 A1).
Quirk et al. (hereafter referred to as Quirk) is drawn to an injectable agent delivery system comprising discrete particles and a scaffold material, as of Quirk, title and abstract.
As to claim 1, Quirk teaches the following, as of page 28, relevant text reproduced below with annotation by the examiner.

    PNG
    media_image1.png
    518
    1128
    media_image1.png
    Greyscale

Quirk teaches the inclusion of a plasticizer and suggests various plasticizers as of the paragraph bridging pages 7-8.
Quirk does not appear to teach using the combination of a polymer comprising polyethylene glycol and polypropylene glycol with triethyl citrate or triacetin as the plasticizer.
Ghogh et al. (hereafter referred to as Ghogh) is drawn to a dispersion of an active agent which may contain a plasticizer, as of Ghogh, title and abstract. Ghogh teaches the following ingredients as plasticizers, as of Ghogh, paragraph 0034, reproduced below.

    PNG
    media_image2.png
    297
    409
    media_image2.png
    Greyscale

The above-reproduced text indicates that both triethylcitrate, triacetin, and poly(ethylene/propylene glycols) are plasticizers.
Ghogh does not teach viable cells, as required by claim 6.
It would have been prima facie obvious for one of ordinary skill in the art to have used the combination of poly(ethylene/propylene glycols) and triethylcitrate or triacetin, as of Ghogh, as the plasticizer in the composition and method of Quirk. The composition and method of Quirk includes a plasticizer, at least as of Quirk, paragraph bridging pages 7-8. Quirk teaches polyethylene glycols and citrates generically as plasticizers. Ghogh teaches that the specific compounds of poly(ethylene/propylene glycols) and triethylcitrate or triacetin would have acted as plasticizers. As such, the skilled artisan would have been motivated to have used the poly(ethylene/propylene glycols) and triethylcitrate or triacetin of Ghogh in the method and composition of Quirk for predictable action as a plasticizer with a reasonable expectation of success. Generally, it is prima facie obvious to select a known material (e.g. the poly(ethylene/propylene glycols) and triethylcitrate or triacetin of Ghogh) for incorporation into a composition and/or method (e.g. that of Quirk), based on its recognized suitability for its intended use (as plasticizers). See MPEP 2144.07.  
As to claim 2, as best understood by the examiner, the above-process is understood to set into a scaffold, at least in view of the placement in the oven, as described in the paragraph reproduced above from page 28 of Quirk.
As to claim 3, while Quirk teaches PLGA particles in the above embodiment, Quirk teaches natural polymer particles as alternatives to PLGA as of page 15, lines 10-30. Natural polymers taught by Quirk include silk, elastin, chitin, fibrin, fibrinogen, polysaccharides (including pectins), alginates, collagen, peptides, polypeptides or proteins, as of Quirk, page 15, lines 27-29. 
As to claim 4, the examiner notes Quirk, page 10, relevant text reproduced below.

    PNG
    media_image3.png
    537
    1273
    media_image3.png
    Greyscale

The examiner best understands this text as teaching a PLGA-PEG block copolymer or blend on the second paragraph reproduced above, but teaching a PLGA particle in the absence of PEG in the first paragraph reproduced above. As such, particles that are substantially free of PEG appear to have been taught by Quirk.
As to claim 5, the combination of copolymer of polyethylene glycol and polypropylene glycol with triacetin and/or triethyl citrate, as taught by Ghogh, does not appear to include poly(ethylene glycol) in the absence of poly(propylene glycol). See the above rejection of claim 5 under 35 U.S.C. 112(b) in which the examiner explains how this claim is being interpreted in view of the indefiniteness issues.
As to claim 6, Quirk teaches loading and administration of various cell types, including liver and kidney cells, as of Quirk, page 37, claim 16 of Quirk. These are understood to be viable cells.
As to the required scaffold of claim 7, Quirk teaches a scaffold material, as of the abstract of Quirk.
As to the required polymer microparticles of claim 7, Quirk teaches discrete particles in the abstract. Said particles appear to be sized from about 1 µm to about 3000 µm, as of Quirk, page 18 lines 7-17, and as such are understood to be microparticles. The discrete particles may be polymer particles as of Quirk, page 12 line 10.
As to the required liquid carrier of claim 7, Quirk teaches carriers including various aqueous buffers such as Hank’s Buffered Salt Solution, as of Quirk, page 7 lines 17-22
As to the required plasticizer of claim 7, Ghogh teaches triethylcitrate, triacetin, and poly(ethylene/propylene glycols) are plasticizers in paragraph 0034 of Ghogh. The skilled artisan would have been motivated to have included these in the composition of Quirk because Quirk teaches a plasticizer, as of the paragraph bridging pages 7-8 of Quirk.
As to claim 8, while Quirk teaches PLGA particles in the above embodiment, Quirk teaches natural polymer particles as alternatives to PLGA as of page 15, lines 10-30. Natural polymers taught by Quirk include silk, elastin, chitin, fibrin, fibrinogen, polysaccharides (including pectins), alginates, collagen, peptides, polypeptides or proteins, as of Quirk, page 15, lines 27-29. As such, claim 8 is rejected for essentially the same reason that claim 3 is rejected.
As to claim 9, Quirk teaches that the particles may comprise poly(lactic acid), poly(glycolic acid), and/or poly(lactic-co-glycolic acid), as of Quirk, page 15, lines 31-35. Also see the above rejection of claim 4.
As to claim 10, the combination of copolymer of polyethylene glycol and polypropylene glycol with triacetin and/or triethyl citrate, as taught by Ghogh, does not appear to include poly(ethylene glycol) in the absence of poly(propylene glycol). See the above rejection under 35 U.S.C. 112(b) in which the examiner explains how this claim is being interpreted in view of the indefiniteness issues.
As to claim 11, Quirk teaches various cells, including liver and kidney cells, as of Quirk, page 37, claim 16 of Quirk. These are understood to be viable cells. Also see the above rejection of claim 6.
As to claim 12, this claim is drawn to a method of delivering an agent to a subject. Quirk teaches delivering an agent, as of Quirk, abstract. Said agent may be a therapeutic, prophylactic, or diagnostic agent, as of Quirk, page 4 line 34 throughout the entirety of page 5. Quirk teaches the following method, as of page 42, claim 49 of Quirk, reproduced below.

A method of delivering an agent to a subject comprising:
(a) providing an injectable scaffold material, wherein the agent is located within discrete particles within the scaffold material;
(b) administering the scaffold material to a subject;
(c) allowing the scaffold material to solidify/self-assemble in the subject to form a scaffold;
(d) allowing the agent contained within the scaffold material to be released into the subject at the site of administration.

As such, Quirk appears to teach all of the steps required by the instantly claimed method. The skilled artisan would have been motivated to have used discrete particles comprising a natural polymer in view of Quirk’s teaching of silk, elastin, chitin, fibrin, fibrinogen, polysaccharides (including pectins), alginates, collagen, peptides, polypeptides or proteins, as of Quirk, page 15, lines 27-29. The skilled artisan would have been motivated to have used plasticizers generically, as of Quirk, paragraphs bridging pages 7-8, and the skilled artisan would have been motivated to have used the specific plasticizers taught by Ghogh, as of the reasons set forth above in the rejection of claim 1.
As to claim 13, Quirk teaches natural polymers, as of page 15 lines 25-30.
As to claim 14, Quirk teaches that the particles may comprise silk, elastin, chitin, fibrin, fibrinogen, polysaccharides (including pectins), alginates, collagen, peptides, polypeptides or proteins, as of Quirk, page 15, lines 27-29. The particles taught in this paragraph do not appear to include polyethylene glycol (PEG). As such, Quirk teaches particles that do not comprise PEG. Also see the above rejection of claim 4.
As to claim 15, the combination of copolymer of polyethylene glycol and polypropylene glycol with triacetin and/or triethyl citrate, as taught by Ghogh, does not appear to include poly(ethylene glycol) in the absence of poly(propylene glycol). See the above rejection under 35 U.S.C. 112(b) in which the examiner explains how this claim is being interpreted in view of the indefiniteness issues.
As to claim 16, Quirk teaches various cells, including liver and kidney cells, as of Quirk, page 37, claim 16 of Quirk. These are understood to be viable cells. Also see the above rejection of claim 6.
As to claim 17, Quirk teaches a kit, as of Quirk, page 21 lines 21-27. Quirk teaches a scaffold, polymer microparticles, and a carrier solution, as explained in the rejection of claims 1 and 7 above. Quirk teaches ethanol as a plasticizer, as of Quirk, page 8 line 1. Ghogh also teaches triethylcitrate, triacetin, and poly(ethylene/propylene glycols) as plasticizers in paragraph 0034 of Ghogh. Quirk also teaches alcohol as a plasticizer, as of Quirk, page 8, top line.
As to claim 18, Quirk teaches silk, elastin, chitin, fibrin, fibrinogen, polysaccharides (including pectins), alginates, collagen, peptides, polypeptides or proteins, as of Quirk, page 15, lines 27-29. See the above rejection of claim 3.
As to claim 19, Quirk teaches that the particles may comprise poly(lactic acid), poly(glycolic acid), and/or poly(lactic-co-glycolic acid), as of Quirk, page 15, lines 31-35. The particles taught in this paragraph do not appear to include polyethylene glycol (PEG). As such, Quirk teaches particles that do not comprise PEG. Additionally, to the extent that alcohol is the plasticizer, as of Quirk, page 8, top line, it does not contain PEG.
As to claim 20, Quirk teaches various cells, including liver and kidney cells, as of Quirk, page 37, claim 16 of Quirk. These are understood to be viable cells.
Note Regarding Reference Date: The instant application has an earliest effective filing date of 24 March 2016, which is the filing date of foreign priority application GB1605122. Quirk was published on 12 February 2015. This is over a year earlier than the earliest effective filing date of the instant application. As such, Quirk is prior art under AIA  35 U.S.C. 102(a)(1). As Quirk was published over a year prior to the effective filing date of the instant application, the exceptions under AIA  35 U.S.C. 102(b)(1)(A) and 102(b)(1)(B) do not appear to be applicable.

Response to Arguments
Applicant has presented arguments in applicant’s response on 14 November 2022 (hereafter referred to as applicant’s arguments). These arguments will be addressed below.
In applicant’s response on page 8, starting on the third paragraph, applicant argues that there are unexpected improvements related to the instantly claimed invention. Applicant argues that triethyl citrate and triacetin in the carrier provide a scaffold material with paste and/or putty-like consistency, which advantageously have fast-setting properties at body temperature. In support of this position, applicant cites figures 2-5, as well as figure 15, as of applicant’s response, bottom of page 8 and page 9.
As an example of such results, the examiner has reproduced figure 3 below.

    PNG
    media_image4.png
    306
    520
    media_image4.png
    Greyscale

As best understood by the examiner, the vertical axis of this graph refers to “mass loss”, as of the instant specification on page 10.
The above-reproduced graph does appear to show significantly less mass loss with the compositions comprising triethyl citrate (TEC) as compared with the comparative composition comprising ethanol. Nevertheless, the above-reproduced data is insufficient to overcome the applied rejection for at least this reason.
To be given substantial weight in the determination of obviousness or nonobviousness, evidence of secondary considerations must be relevant to the subject matter as claimed, and therefore the examiner must determine whether there is a nexus between the merits of the claimed invention and the evidence of secondary considerations. See MPEP 716.01(b). In this case, based upon the examiner’s best understanding, the nexus requirement does not appear to be met. This is because the invention required by instant claims 1-16 necessitates the presence of a copolymer of polyethylene glycol and polypropylene glycol. As best understood by the examiner, this polymer is absent from the compositions tested in instant figure 3, reproduced above, as well as instant figures 2 and 4. In contrast, the composition tested by instant figure 3 appears to include polyethylene glycol in the absence of polypropylene glycol. In fact, this polymer appears to be excluded by claims 5, 10, and 15, resulting in the claimed subject matter having an entirely different scope as compared with the compositions tested in instant figures 2-5.
Additionally, applicants have the burden of explaining proffered data. See MPEP 716.02(b)(II). In this case, applicant provided an explanation but the explanation provided by applicant is unclear to the examiner. This is because applicant’s data appear to demonstrate lower mass loss with the compositions including triethyl citrate as opposed to those lacking triethyl citrate. However, applicant’s explanation related to the data provided relates to a paste and putty like consistency, as well as fast setting times. As best understood by the examiner, the issues of a paste and putty like consistency and fast setting times do not appear to relate to the value of mass loss, as provided by the vertical axis of the figures cited by applicant. As such, applicant’s explanation provided in applicant’s response does not appear to adequately explain the data proffered by applicant in the instant figures.
Additionally, the evidence relied upon should establish that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance. See MPEP 716.02(b)(I). The practical significance of the “mass loss” measured by the vertical axis of the cited figures is not clear to the examiner.


Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612